Citation Nr: 1533082	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-25 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date for the grant of service connection and a 10 percent disability rating for left ear hearing loss, to include based on clear and unmistakable error (CUE) in a September 1981 rating decision.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1977 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) following an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in part, granted a 10 percent increase for a left ear hearing loss effective July 25, 2008.  The Veteran appeals for an earlier effective date for service connection and the assignment of a 10 percent rating for left ear hearing loss. 


FINDINGS OF FACT

1. A September 1981 rating decision granted service connection for left ear hearing loss and assigned a noncompensable rating as of March 30, 1981, the day after his service separation; this decision was appealed to the Board.  In August 1982, the Board denied an increased (compensable) rating for left ear hearing loss.
 
2. Thereafter, the Veteran filed a claim for an increased disability rating for his service-connected left ear hearing loss which was received on July 25, 2008. 

3.  The assignment of a 10 percent rating for left ear hearing loss was made effective the date of his claim, July 25, 2008.


CONCLUSION OF LAW

The criteria for an earlier effective date for the grant of service connection and a 10 percent disability rating for a left ear hearing loss have not been met, to include on the basis of CUE in the September 1981 rating decision.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5109A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.105, 3.155, 3.157, 3.159, 3.160, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The Court has held that the VCAA does not apply to CUE actions.  Baldwin v. Principi, 15 Vet. App. 302 (2001).  Accordingly, the duties to notify and assist need not be discussed as they pertain to the CUE aspect of this claim.

In August 2008, prior to adjudication of his claim, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. This letter explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, and the Veteran's statements, including his testimony at the November 2013 Decision Review Officer (DRO) Hearing.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.1400 (2014). 

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245   (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993) (citing Russell, 3 Vet. App. at 313-14).

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355-356   (2011) (citing Rice v. Shinseki, 22 Vet. App. 447, 451 (2009) ("Motions alleging clear and unmistakable error ... in a prior decision have also often been referred to as 'claims'").

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a). Russell at 314; see also Yates v. West, 213 F.3d 1372 (2000).

Where evidence establishes CUE, the prior decision in question will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

III. Earlier Effective Date 

The RO granted service connection for hearing loss in a September 1981 rating decision, assigning an initial noncompensable disability rating from March 30,  1981, the day after his service separation, which is the earliest date possible under law.  38 C.F.R. § 3.400.  Thereafter, the Veteran appealed for a higher rating.  In August 1982, the Board denied the Veteran's claim for an increased (compensable) rating for left ear hearing loss. 

The Veteran then filed a claim for an increased rating in July 2008.  He underwent a VA examination in December 2008.  In April 2009, the RO granted a 10 percent increased rating effective July 25, 2008, the date of his claim.

The Veteran contends that the award of service connection and the 10 percent disability rating should be given an effective date earlier than assigned.  Specifically, he avers that the September 1981 decision failed to consider the Maryland CNC speech discrimination test or an organic speech component.  Therefore, he argues, the RO's failure to grant a compensable disability rating for hearing loss in the September 1981 rating decision constituted CUE. 

A review of the record reveals that the September 1981 RO decision was subsumed by the Board's August 1982 decision.  There have been no allegations of error in the Board's decision. 

When the Board affirms a decision of an RO, the RO determination "is subsumed by the final appellate decision" pursuant to 38 C.F.R. § 20.1104 . The effect of subsuming is that, as a matter of law, no claim of CUE can exist with respect to that RO decision. See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349  (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 1377   (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528  (1997).   Thus, the Veteran's claim regarding CUE in the September 1981 RO decision are without legal merit. 

The Court has held that once a decision assigning (or affirming an appeal) an effective date has become final, as is the case here with the August 1982 Board decision which affirmed the September 1981 rating decision assignment of an effective date of March 30,1981, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed (Board) decision. See Rudd v. Nicholson, 20 Vet. App. 296, 299   (2006). The Court reasoned that to allow such claims would vitiate the rule of finality. Id.  Thus, there is no merit to the Veteran's claim for an earlier effective date for the grant of service connection for a left ear hearing loss disability. 

Finally, as to the matter of an earlier effective date for the assignment of a 10 percent rating.  The Board notes that the Veteran's July 25, 2008 claim is the earliest expression of interest in an increased rating following the Board's August 1982 decision. 

A longitudinal review of the Veteran's claims file reveals no claim, formal or informal, seeking an increased evaluation prior to July 25, 2008. The correspondence of record prior to that time does not expressly or implicitly raise a claim for an increased evaluation for left ear hearing loss. 

 The effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). Thus, under the general rule, the earliest effective date is July 25, 2008, the date of the Veteran's claim. 38 C.F.R. § 3.400(o)(1). The Board must determine, however, whether the exception applies: whether an increased evaluation of 10 percent for the Veteran's left ear hearing loss was factually ascertainable within one year of July 25, 2008, the date of claim. 38 C.F.R. § 3.400(o)(2). 

 The Board has completed a thorough review of all the evidence of record from this time period. See Hazan v. Gober, 10 Vet. App. 511, 518   (1997) (holding that VA must review all evidence of record one year prior to the claim to ascertain the earliest possible effective date). There is no evidence showing an increased disability during the one-year period prior to July 25, 2008. The December 2008 VA examination served as the sole basis for the awarded increased evaluation for the Veteran's disability. 

Accordingly, the Veteran is not entitled to an earlier effective date prior to the date of his claim on July 25, 2008. 38 C.F.R. § 3.400(o)(1)(2) .

 For the reasons discussed above, the preponderance of the evidence is against the Veteran's claim. As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied. See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).



ORDER

Entitlement to an effective date earlier than July 25, 2008, for the grant of service connection and  a 10 percent disability rating for left ear hearing loss, to include based on CUE in a September 1981 rating decision is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


